FILED
                                                                                         OCT 28 2010
                              UNITED STATES DISTRICT COURT                       Clerk. US Oi t .
                              FOR THE DISTRICT OF COLUMBIA                      Courts to~ ine ~,~f~c~ B,anckruptcy
                                                                                                       o olumbla


    JOAN FRANCES M. MALONE,                          )
                                                     )
                         Plaintiff,                  )
                                                     )
           v.                                        )      Civil Action No.       10 1826
                                                     )
    U.S. PRESIDENT BARA[C]K OBAMA, et aI.,           )
                                                     )
                         Defendants.                 )


                                      MEMORANDUM OPINION

          This matter comes before the court on review of plaintiff's application to proceed in

    forma pauperisand pro secivil complaint. The court will grant the application, and dismiss

    the complaint.

          The court must dismiss a complaint if it is frivolous, malicious, or fails to state a

    claim upon which relief can be granted. 28 U.S.c. § 1915(E)(1)(B). In Neitzke v. Williams,

    490 U.S. 319 (1989), the Supreme Court states that the trial court has the authority to

    dismiss not only claims based on an indisputably meritless legal theory, but also claims

    whose factual contentions are clearly baseless. Claims describing fantastic or delusional

    scenarios fall into the category of cases whose factual contentions are clearly baseless. Id

    at 328. The trial court has the discretion to decide whether a complaint is frivolous, and

    such finding is appropriate when the facts alleged are irrational or wholly incredible.

    Denton v. Hernandez, 504 U.S. 25, 33 (1992).

          Plaintiff alleges that the defendants have bribed federal and state government


                                                 1




N                                                                                                               3
agencies, as well as private companies, "to maliciously tort & harass [her] ... when [she]

is praying at home ... every day through [Obama's] term." Compl. at 1. Plaintiff deems

this behavior "relegous [sic] persecution" because the President allegedly "is a Muslim and

[plaintiff is] a Christian. lei. Plaintiff does not demand damages or any other relief.

        The court is mindful that complaints filed by pro se litigants are held to less stringent

standards than those applied to formal pleadings drafted by lawyers. See Haines v. Kerner,

404 U.S. 519,520 (1972). Having reviewed plaintiff's complaint, the court concludes that

its factual contentions are baseless and wholly incredible. For this reason, the complaint

is frivolous and must be dismissed. See 28 U.S.c. § 1915(e)(2)(B)(i).

        An Order consistent with this Memorandum Opinion is issued separately.




DATE:

     16) 'Ull to




                                               2